DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered.
 	Claims 1, 5, 8, 9, 11, 13, 14, 47, 48-55, 57 are pending and have been considered on the merits.  All arguments and amendments have been considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 8, 9, 11, 13, 14, 47, 48-55, 57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claims 1 and 48 are drawn to maintaining viability and liver-specific function for at least 3 weeks which includes maintaining the rate of urea and albumin secretions as claimed for the at least three weeks. The scope of the limitation of “at least three weeks” includes maintaining viability and functions indefinitely as there is no upper limit to the “at least three weeks”. Applicants only teach maintaining urea and secretion rates for up to 27 days (Fig. 17A and B) but not beyond. While the specification at (00156) teaches that “In order to qualitatively assess the stability of the microscale human liver tissues, hepatocyte morphology and persistence of microscale organization were monitored and found to be maintained for duration of the culture, typically 3-6 weeks (Fig. 3c). To quantitatively assess the stability of liver-specific functions, albumin and urea secretions were measured. Both markers were stable for several weeks in the platform (Fig. 17a-b)”. Fig. 17A and B only teach 27 days and there is no showing of stability and function beyond. Specification at (00151) also teaches that micropatterned human cocultures routinely last for 3 weeks.  Fig. 3 shows day 5 and day 13 but again, nothing beyond. Therefore, the specification does not provide sufficient written description for maintaining viability and liver-specific function within the scope of “at least weeks” because there is no teaching of viability and function beyond 27 days. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51 recites the limitation "the stable liver-specific function" in claim 48.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 5, 8, 9, 11, 47, 48, 49, 50, 52, 53, 57 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by each of Bhatia et al. (US2001/0023073A1), Bhatia et al. (US6133030), Bhatia et al. (US6221663) and WO 98/751785.

Regarding claims 1, 5, 11, Bhatia (‘073) teach a micropatterned cellular composition comprising hepatocytes and fibroblasts of species including human (0010), wherein the hepatocytes form a cellular island and the fibroblasts surround the hepatocytes, i.e. forming a geometric border (0032) on a substrate (0018, 0019, 0022-0029, for example). They teach that one can readily determine the spatial configuration providing optimal growth conditions (0032).  Bhatia teach 490 µm diameter cellular islands separated by one another by about 1200 µm center to center (0163, for example).  
Regarding claims 8 and 9, Bhatia also teach culturing in tissue culture plates (0155) and microfluidic device. 
Regarding claim 47, Bhatia also disclose that islands of 490 μm are highly functioning, providing clear motivation to make the claimed cellular composition of about 500 and specifically about 490 μm (0141-0148, 0152). Bhatia teaches center to center spacing to be vary from about 1229 μm (0117, 0163). Bhatia teach that the cell-cell contacts maintain long-term functional stability, viability and liver specific function in culture, specifically they find an increase in albumin synthesis and urea secretion (0101, 0107, 0133, 0140-148, 0150-0152, 0154, 0158, 0163, 0186, 0189). Bhatia teach plurality of cellular islands spaced apart from about 1200-1300um from center-to-center (0163). Bhatia teach upregulation of liver-specific functions for at least 2 weeks followed by stable urea production (0189). 
Bhatia (US’030 and US’663) teach a micropatterned cellular composition comprising hepatocytes and fibroblasts of species including human (col. 2, lines 12-15), wherein the hepatocytes form a cellular island and the fibroblasts surround the hepatocytes, i.e. forming a geometric border (col. 6, lines 45-67).  They teach that the islands need not be of perfectly circular shape and regardless of shape, one can readily determine the spatial configuration providing optimal growth conditions (col.6, lines 50-67). The cellular islands have diameters of from 25-1000 μm (col. 6, lines 50-67, col. 17-19).   Bhatia also teach culturing in tissue culture plates (col. 20, lines 34-40). Bhatia also disclose that islands of 490 μm are highly functioning, providing clear motivation to make the claimed cellular composition of 490 μm (col. 18-19). Bhatia teaches center to center spacing to be from about 1200-1300 μm (col. 21, lines 23-33 and col. 21, lines 35-42). Bhatia suggest that human cells can be used in the composition (col. 2, lines 12-15). Bhatia teach that the cell-cell contacts, both heterotypic and homotypic maintain long-term functional stability, viability and liver specific function in culture, specifically they find an increase in albumin synthesis and urea secretion (col 13-23). Bhatia teach plurality of cellular islands spaced apart from about 1200-1300um from center-to-center (col. 21, lines 25-32). Bhatia teach upregulation of liver-specific functions for at least 2 weeks (col. 25). 
WO’785 teaches a cellular composition comprising hepatocytes and fibroblasts of species including human (p.3, lines 8-11), wherein the hepatocytes form a cellular island and the fibroblasts surround the hepatocytes, i.e. forming a geometric border (p.6, lines 10-30).  They teach that the islands need not be of perfectly circular shape and regardless of shape; one can readily determine the spatial configuration providing optimal growth conditions (p.6, lines 10-30). The cellular islands have diameters of from 25-1000 μm (p. 6, lines 25-30).  WO’785 also teach culturing in tissue culture plates. WO’785 also disclose islands of 490 μm (p.34-35). WO’785 teaches center to center spacing to be from about 1200-1300 μm (p.27,lines 16-34). WO’785 teach that liver-specific functions can be controlled by cell-cell interactions, i.e. heterotypic and homotypic co-cultures. They teach measuring albumin secretion and urea synthesis (p. 33) in co-cultures and observed an increase in both over 10 days (p. 34-36, p. 37, lines 19-25, p. 40,41, p. 42, lines 20-35, p. 48, p. 49, whole page). 
The references anticipate the use of human hepatocytes in the cellular composition because a person of skill in the art, reading the references, would “at once envisage” the claimed human cells in the composition. The references teach that human hepatocytes can be used thus the cells can be “at once envisaged” see MPEP 2131.02 section III "[W]hether a generic disclosure necessarily anticipates everything within the genus … depends on the factual aspects of the specific disclosure and the particular products at issue." Sanofi-Synthelabo v. Apotex, Inc., 550 F.3d 1075, 1083, 89 USPQ2d 1370, 1375 (Fed. Cir. 2008). See also Osram Sylvania Inc. v. American Induction Tech. Inc., 701 F.3d 698, 706, 105 USPQ2d 1368, 1374 (Fed. Cir. 2012) ("how one of ordinary skill in the art would understand the relative size of a genus or species in a particular technology is of critical importance").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)). In Kennametal, the challenged claim was to a cutting tool requiring a ruthenium binding agent with a physical vapor deposition (PVD) coating. Claim 5 of the reference disclosed all the elements of the claimed coated cutting tool, however, ruthenium was one of five specified binding agents and the claim did not specify a particular coating technique. The specification of the reference disclosed PVD as one of three suitable coating techniques. The Federal Circuit stated that the reference’s "express ‘contemplat[ion]’ of PVD coatings provided sufficient evidence that a reasonable mind could find that a person of skill in the art… would immediately envisage applying a PVD coating. Thus, substantial evidence supports the Board's conclusion that [the reference] effectively teaches 15 combinations, of which one anticipates pending claim 1. Though it is true that there is no evidence in [the reference] of ‘actual performance’ of combining the ruthenium binder and PVD coatings, this is not required." Kennametal, 780 F.3d at 1383, 114 USPQ2d at 1255 (citations omitted).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

When a claimed compound is not specifically named in a reference, but instead it is necessary to select portions of teachings within the reference and combine them, e.g., select various substituents from a list of alternatives given for placement at specific sites on a generic chemical formula to arrive at a specific composition, anticipation can only be found if the classes of substituents are sufficiently limited or well delineated. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). If one of ordinary skill in the art is able to "at once envisage" the specific compound within the generic chemical formula, the compound is anticipated. One of ordinary skill in the art must be able to draw the structural formula or write the name of each of the compounds included in the generic formula before any of the compounds can be "at once envisaged." One may look to the preferred embodiments to determine which compounds can be anticipated. In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In In re Petering, the prior art disclosed a generic chemical formula "wherein X, Y, Z, P, and R'- represent either hydrogen or alkyl radicals, R a side chain containing an OH group." The court held that this formula, without more, could not anticipate a claim to 7-methyl-9-[d, l'-ribityl]-isoalloxazine because the generic formula encompassed a vast number and perhaps even an infinite number of compounds. However, the reference also disclosed preferred substituents for X, Y, Z, P, R, and R' as follows: where X, P, and R' are hydrogen, where Y and Z may be hydrogen or methyl, and where R is one of eight specific isoalloxazines. The court determined that this more limited generic class consisted of about 20 compounds. The limited number of compounds covered by the preferred formula in combination with the fact that the number of substituents was low at each site, the ring positions were limited, and there was a large unchanging structural nucleus, resulted in a finding that the reference sufficiently described "each of the various permutations here involved as fully as if he had drawn each structural formula or had written each name." The claimed compound was 1 of these 20 compounds. Therefore, the reference "described" the claimed compound and the reference anticipated the claims.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In In re Schauman, 572 F.2d 312, 197 USPQ 5 (CCPA 1978), claims to a specific compound were anticipated because the prior art taught a generic formula embracing a limited number of compounds closely related to each other in structure and the properties possessed by the compound class of the prior art was that disclosed for the claimed compound. The broad generic formula seemed to describe an infinite number of compounds but claim 1 was limited to a structure with only one variable substituent R. This substituent was limited to low alkyl radicals. One of ordinary skill in the art would at once envisage the subject matter within claim 1 of the reference. 
The amendments to claims 1, 48 and 50 of “such that the human hepatocytes maintain viability and liver-specific function for at least three weeks of culture duration, and wherein the liver specific function comprises maintaining a rate of urea secretion of at least 300 ug/24hr/106 cells and albumin secretion of at least 20 ug/24hr/106 cells” is a function of the claimed composition. The function of the claimed micropatterned cellular composition does not patentably distinguish the composition, per se, since such undisclosed function is inherent in the reference composition. In order to be limiting, the intended function must create a structural difference between the claimed composition and the composition of the prior art. In the instant case, the intended function fails to create a structural difference, thus, it is not limiting. Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112). Moreover, the claimed function must be inherent to the reference composition. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new. Thus, the claiming of a new use, functions or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. (MPEP 2112).
Therefore, the prior art references teach micropatterned cellular compositions as claimed, wherein human hepatocytes are taught to be used in the configurations, and wherein the cellular islands have the same diameter and center-to-center spacing.  Given that the compositions of the prior art are the same, the claimed functions are taken to be inherent to the prior art compositions. 
The references anticipate the claimed subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 13, 14, 51, 54, 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over each of Bhatia et al. (US2001/0023073A1), Bhatia et al. (US6133030), Bhatia et al. (US6221663) and WO 98/751785 as applied to claims 1, 5, 8, 9, 11, 47, 48, 49, 50, 52, 53, 57 above, and further in view of Bhatia et al. (FASEB, 1999, p.1883-1900) supported by Clement et al. (Hepatology, 1984).
The teachings of the Bhatia are references are shown above. As stated in the 102 rejections above, the references anticipate the use of human hepatocytes in the cellular composition because a person of skill in the art, reading the references, would “at once envisage” the claimed human cells in the composition. The references teach that human hepatocytes can be used thus the cells can be “at once envisaged” see MPEP 2131.02 section III "[W]hether a generic disclosure necessarily anticipates everything within the genus … depends on the factual aspects of the specific disclosure and the particular products at issue." Sanofi-Synthelabo v. Apotex, Inc., 550 F.3d 1075, 1083, 89 USPQ2d 1370, 1375 (Fed. Cir. 2008). See also Osram Sylvania Inc. v. American Induction Tech. Inc., 701 F.3d 698, 706, 105 USPQ2d 1368, 1374 (Fed. Cir. 2012) ("how one of ordinary skill in the art would understand the relative size of a genus or species in a particular technology is of critical importance").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)). In Kennametal, the challenged claim was to a cutting tool requiring a ruthenium binding agent with a physical vapor deposition (PVD) coating. Claim 5 of the reference disclosed all the elements of the claimed coated cutting tool, however, ruthenium was one of five specified binding agents and the claim did not specify a particular coating technique. The specification of the reference disclosed PVD as one of three suitable coating techniques. The Federal Circuit stated that the reference’s "express ‘contemplat[ion]’ of PVD coatings provided sufficient evidence that a reasonable mind could find that a person of skill in the art… would immediately envisage applying a PVD coating. Thus, substantial evidence supports the Board's conclusion that [the reference] effectively teaches 15 combinations, of which one anticipates pending claim 1. Though it is true that there is no evidence in [the reference] of ‘actual performance’ of combining the ruthenium binder and PVD coatings, this is not required." Kennametal, 780 F.3d at 1383, 114 USPQ2d at 1255 (citations omitted).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

When a claimed compound is not specifically named in a reference, but instead it is necessary to select portions of teachings within the reference and combine them, e.g., select various substituents from a list of alternatives given for placement at specific sites on a generic chemical formula to arrive at a specific composition, anticipation can only be found if the classes of substituents are sufficiently limited or well delineated. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). If one of ordinary skill in the art is able to "at once envisage" the specific compound within the generic chemical formula, the compound is anticipated. One of ordinary skill in the art must be able to draw the structural formula or write the name of each of the compounds included in the generic formula before any of the compounds can be "at once envisaged." One may look to the preferred embodiments to determine which compounds can be anticipated. In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In In re Petering, the prior art disclosed a generic chemical formula "wherein X, Y, Z, P, and R'- represent either hydrogen or alkyl radicals, R a side chain containing an OH group." The court held that this formula, without more, could not anticipate a claim to 7-methyl-9-[d, l'-ribityl]-isoalloxazine because the generic formula encompassed a vast number and perhaps even an infinite number of compounds. However, the reference also disclosed preferred substituents for X, Y, Z, P, R, and R' as follows: where X, P, and R' are hydrogen, where Y and Z may be hydrogen or methyl, and where R is one of eight specific isoalloxazines. The court determined that this more limited generic class consisted of about 20 compounds. The limited number of compounds covered by the preferred formula in combination with the fact that the number of substituents was low at each site, the ring positions were limited, and there was a large unchanging structural nucleus, resulted in a finding that the reference sufficiently described "each of the various permutations here involved as fully as if he had drawn each structural formula or had written each name." The claimed compound was 1 of these 20 compounds. Therefore, the reference "described" the claimed compound and the reference anticipated the claims.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In In re Schauman, 572 F.2d 312, 197 USPQ 5 (CCPA 1978), claims to a specific compound were anticipated because the prior art taught a generic formula embracing a limited number of compounds closely related to each other in structure and the properties possessed by the compound class of the prior art was that disclosed for the claimed compound. The broad generic formula seemed to describe an infinite number of compounds but claim 1 was limited to a structure with only one variable substituent R. This substituent was limited to low alkyl radicals. One of ordinary skill in the art would at once envisage the subject matter within claim 1 of the reference. 
The amendments to claims 1, 48, and 50 of “such that the human hepatocytes maintain viability and liver-specific function for at least three weeks of culture duration, and wherein the liver specific function comprises maintaining a rate of urea secretion of at least 300 ug/24hr/106 cells and albumin secretion of at least 20 ug/24hr/106 cells” is a function of the claimed composition. The function of the claimed micropatterned cellular composition does not patentably distinguish the composition, per se, since such undisclosed function is inherent in the reference composition. In order to be limiting, the intended function must create a structural difference between the claimed composition and the composition of the prior art. In the instant case, the intended function fails to create a structural difference, thus, it is not limiting. Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112). Moreover, the claimed function must be inherent to the reference composition. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new. Thus, the claiming of a new use, functions or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. (MPEP 2112).
Therefore, the prior art references teach micropatterned cellular compositions as claimed, wherein human hepatocytes are taught to be used in the configurations, and wherein the cellular islands have the same diameter and center-to-center spacing.  Given that the compositions of the prior art are the same, the claimed functions are taken to be inherent to the prior art compositions. 

The above references do not teach the specific liver function of cytochrome P450 of claim 51. 
The above references do not teach the cellular composition to be three-dimensional and spheroid of claims 13, 14, 54, 55.
Bhatia (FASEB) teach a micropatterned cellular composition comprising hepatocytes and fibroblasts, wherein the hepatocytes form a cellular island and the fibroblasts surround the hepatocytes, i.e. forming a geometric border (p.1892-1895). They teach that the islands to be three-dimensional and spheroid (see Fig. 6, 8). The cellular islands have diameters of from 490 μm (p.1892-1894).   Bhatia also teach culturing in tissue culture plates (p.1892-1895). Bhatia teach that hepatocyte island co-culturing methods retains liver-specific function, albumin secretion for many weeks, i.e. ›5 weeks and has been stable for as long as 65 days (p. 1884, last parag.-p.1885, 1st parag., p. 1885, 2nd col., 1st parag.).  Bhatia teach that the stabilization of liver-specific functions has been reported in human hepatocyte (p. 1885, 1st full parag., p. 1888, 1st parag.) and that co-culture with fibroblasts has been shown to induce the highest levels of albumin secretion (p. 1886, 1st col., 4th parag.).  Bhatia also teach that cytochrome P450 activity is increased (p. 1886, 2nd col., 2nd full parag.).  Bhatia teaches that the micropatterned co-culture showed upregulation of urea synthesis and albumin secretion as a result of heterotypic interaction (p. 1892, whole page, p. 1893, whole page, p. 1894, whole page, p. 1896, 1st col. Last parag.-2nd col. Whole col.). 
Regarding claims 1 and 48 drawn to the cellular composition of claim 1 and wherein the hepatocytes maintain viability and liver-specific functions for at least three weeks of culture, Bhatia (FASEB) further supports the Examiners position that the micropatterned cellular culture as claimed would maintain viability and liver specific function as currently claimed. Bhatia teach the co-culture of an island of human hepatocytes surrounded by fibroblasts retains liver-specific functions, specifically albumin secretion for >5 weeks (p. 1884, last parag. And Fig. 3, p. 1885, 1st col., 2nd col., 1st parag.). 
Regarding claim 51, drawn to the liver-specific function of cytochrome P450 activity, Bhatia (FASEB) also teaches that the co-culture of an island of hepatocytes surrounded by fibroblasts retains liver-specific functions, specifically cytochrome P450 enzyme activity (p. 1886, 2nd col, 2nd full parag.).  Bhatia teach a micropatterned cellular composition comprising hepatocytes and fibroblasts, wherein the hepatocytes form a cellular island and the fibroblasts surround the hepatocytes, i.e. forming a geometric border (p.1892-1895). Regarding claims 13, 14, 54, 55, they teach the islands to be three-dimensional and spheroid (see Fig. 6, 8). The cellular islands have diameters of from 490 μm (p.1892-1894).   Bhatia also teach culturing in tissue culture plates (p.1892-1895). Bhatia teach that hepatocyte island co-culturing methods retains liver-specific function, albumin secretion for many weeks, i.e. ›5 weeks and has been stable for as long as 65 days (p. 1884, last parag.-p.1885, 1st parag., p. 1885, 2nd col., 1st parag.).  Bhatia teach that the stabilization of liver-specific functions has been reported in human hepatocyte (p. 1885, 1st full parag., p. 1888, 1st parag.) and that co-culture with fibroblasts has been shown to induce the highest levels of albumin secretion (p. 1886, 1st col., 4th parag.).  Bhatia also teach that cytochrome P450 activity is increased (p. 1886, 2nd col., 2nd full parag.).  Bhatia teaches that the micropatterned co-culture showed upregulation of urea synthesis and albumin secretion as a result of heterotypic interaction (p. 1892, whole page, p. 1893, whole page, p. 1894, whole page, p. 1896, 1st col. Last parag.-2nd col. Whole col.). Bhatia (FASEB) teaches that micropatterned co-cultured compositions have sufficient heterotypic and homotypic cell-cell interactions which maintain functionality, stability and liver-specific functions for periods ranging from a few days to greater than 5 weeks.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use human cells in the composition of Bhatia and the present invention because Bhatia clearly teaches using human cells in a cellular island. In addition, the art teaches that micropatterned co-cultured compositions have sufficient heterotypic and homotypic cell-cell interactions which maintain functionality, stability and liver-specific functions for periods ranging from a few days to greater than 5 weeks, thus suggesting the composition would be capable of maintaining cell functionality for long-term culture.  Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to make a cellular composition comprising human hepatocytes defining a cellular island and stromal cells defining the geometric border of the cellular island as claimed in such composition because the art teaches that such compositions maintain functional liver stability and liver-specific functions, including increasing urea secretion, albumin synthesis and P450 activity and suggest that human cells can be used in the claimed compositions and when human cells are co-cultured, liver-specific functions are increased and maintain for a longer than when cultured alone.  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to have used human hepatocytes in the composition disclosed by the prior art with a reasonable expectation for successfully making a cellular composition as claimed having sufficient cell-cell contacts to maintain functional liver stability and liver-specific functions because the prior art teaches that such micropatterned cell compositions maintain such functions and teach human cells can be used in said composition. There is nothing of record teaching that human cells could not be used in the claimed composition and that liver functionality would decrease. Support is provided by Clement who teach that the co-culture of human hepatocytes with rat liver epithelial cells permits prolonged functional stability and liver-specific function are increased, i.e. albumin secretion (p. 373, last parag., p. 377, p. 379, Discussion section, whole page) for several weeks. 

Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive.  As stated in the rejections above, the amendments to claims 1, 48, and 50 of “such that the human hepatocytes maintain viability and liver-specific function for at least three weeks of culture duration, and wherein the liver specific function comprises maintaining a rate of urea secretion of at least 300 ug/24hr/106 cells and albumin secretion of at least 20 ug/24hr/106 cells” is a function of the claimed composition. The function of the claimed micropatterned cellular composition does not patentably distinguish the composition, per se, since such undisclosed function is inherent in the reference composition. In order to be limiting, the intended function must create a structural difference between the claimed composition and the composition of the prior art. In the instant case, the intended function fails to create a structural difference, thus, it is not limiting. Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112). Moreover, the claimed function must be inherent to the reference composition. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new. Thus, the claiming of a new use, functions or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. (MPEP 2112).
Applicant again argues that Bhatia patents exemplify rat hepatocytes islands co-cultured with 3T3 fibroblasts and not human hepatocytes. 
These arguments are similar to those previously presented and the Examiners arguments are maintained but have been presented again below. 

It is the Examiners position that Bhatia suggests using mammalian cells, they specifically suggest pig, humans, rats, mice (0004, 0010) and the micropatterned compositions of the Bhatia references are sufficiently limited to micropatterned cellular islands having hepatocytes defining a cellular island and stromal cells defining the geometric border on a substrate wherein the cellular island has a diameter of about 500 µm and center-to-center spacing of about 1200 µm. They also consistently teach and exemplify the cellular island having a diameter of about 500 µm and center-to-center spacing of about 1200 µm to be the highly functioning co-culture island (see “073, 0140-0143, 0148-0152, 0157-0158). The 490 µm island configurations are taught to be highly functioning co-cultures and yielding 3-fold increase in albumin secretion and 2-fold increase in urea synthesis and well as exhibiting functional biliary excretion (0152 of ‘073).  In addition, they teach that differentiated phenotype dominated within 100-400 µm suggesting that patterns (490 µm) with greater interfacial regions displayed superior tissue function (0157 or ‘073). Islands of 490 µm with center-to-center spacing of 1230 µm produced relatively stable configuration whereas smaller island underwent reorganization into cord-like structures having significant long-term impact on tissue function (0163 of ‘073). Therefore, it is the Examiners position that the references teach that human hepatocytes can be used, thus the cells can be “at once envisaged” see MPEP 2131.02 section III. The function of the human hepatocytes in micropatterned cellular compositions as claimed and suggested by the art would be inherently possessed by the composition.    
Regarding both Bhatia (FASEB) and Clement, applicant compares random co-cultures of human hepatocyte with rat liver epithelial cells yet acknowledges that FASEB teaches that Bhatia (FASEB) reports that micropatterned hepatocyte islands having a diameter of 36 um, 100 um and 490 um had a robust increase in urea (Fig. 7A) and albumin (Fig. 7B) production at day 11 of co-culture compared to micropatterned pure hepatocytes alone. The arguments directed at the random cultures are not commensurate in scope with the claimed invention. 
It is the Examiners position that while all of the prior art references suggest human cells can be used yet exemplify rat cells, there is a suggestion in the art that human hepatocytes as well as rat hepatocytes can be used in the micropatterned co-culture islands. Clement is also relied upon to support that human hepatocytes cultured together with nonparenchymal cells leads to greater cellular function, i.e., albumin secretion rate increase over several weeks.  Clement teaches that when human hepatocytes are co-cultured, they survive for more than 2 months compared to human hepatocytes in conventional culture which did not survive for longer than 2 weeks and by day 8 had decreased albumin secretion. Thus, there is a strong suggestion by Clement that human hepatocytes, when co-cultured would maintain viability and liver-specific functions for at least 3 weeks of duration. It is the Examiners position that FASEB teaches that hepatocyte viability and liver-specific functions are stabilized for several weeks upon co-cultivation with other cell types and specifically human hepatocytes co-cultured with epithelial cells which maintain function for 1-10 weeks (FASEB, p. 1884, 2nd col, Fig. 3, p. 1885, whole page, p. 1886, whole page).  Co-cultivation of hepatocytes with nonparenchymal cells preserves hepatocyte morphology and a variety of metabolic, detoxification and synthetic functions of the liver (p. 1888, 1st parag.).  They teach that micropatterning systems may allow better control over homotypic and heterotypic interactions which regulate these functions of co-cultivation (p. 1888, 1st parag.).  Therefore, FASEB suggests that micropatterned co-cultures may better allow for control over homotypic and heterotypic interactions to maintain liver-specific functions of the co-cultured cells. Thus, one of ordinary skill in the art would have a reasonable expectation of successfully maintaining liver specific functions and viability when micropatterning human hepatocytes with nonparenchymal cells (stromal cells) as suggested by FASEB, Clement ‘663,’073, ‘030, ‘785. 
Applicants arguments regarding human versus rat hepatocytes are not persuasive and the art teaches that rat or human hepatocytes can be used in the micropatterned co-culture cellular composition as claimed.  One would have a reasonable expectation of successfully obtaining the claimed cellular composition given the teachings of the prior art references of record, which teach using that human hepatocytes can be used in the claimed composition and that when human hepatocytes are co-cultured, liver specific functions are increased and prolonged for at least 3 weeks and suggesting even up to 10 weeks.  
Applicants specifically address the following teachings:
‘663 shows that cells close to the interface stain for high levels of albumin and that hepatocytes >3-4 cells from interface decline by day 6 and only 65% of hepatocytes stained intensely in the 490 islands.  
This is simply due to variations in intracellular albumin content of hepatocytes. The staining patterns in no way teach away from the composition of claim 1 and the composition of claim 48 in which hepatocytes maintain viability and liver-specific functions for at least 3 weeks. While the art may suggest that cells far from the heterotypic interface declined, they do teach that the proximity of cells to the heterotypic interface correlated with high levels of intracellular albumin and there is a clear increase in urea synthesis (see Fig. 7). The art teaches that there are sufficient cell-cell contacts which maintain functionality and liver- specific functions over time. They also teach that while hepatocytes proximal to the heterotypic interface exhibit relatively high levels of intracellular albumin and thus homotypic interactions are not the sole contributor to the observed spatial heterogeneity in hepatocyte phenotype. The art teaches that there is a general increase, of even up to two- to three-fold increases in liver-specific functions in 490 um micropatterned cell compositions because of the cell-cell contacts. In addition, Bhatia (FASEB) teaches that the co-culture of human hepatocytes with fibroblasts stabilizes liver-specific functions and preserves said functions for prolonged periods of 1-10 weeks (P. 1885, whole page and Fig. 3). While the art may teach that cells of one proximity have a different level of albumin, the cells in proximity to the heterotypic interface clearly have contact to maintain functional stability and liver-specific functions. Further, while FASEB p. 1896, states that hepatocyte islands of 500 um showed signs of central diminished liver-specific function, and that smaller islands may be better, applicants attention is directed to p. 1894, whole page as well as Fig. 8 and its description, which states that 490 um micropatterned co-cultured did NOT display a uniform decline in albumin content. The Examiner respectfully disagrees with applicants suggestion of a teaching away.

It is the Examiners position that the claimed invention is drawn to a composition comprising cellular islands having human hepatocytes defining a cellular island and stromal cells defining the geometric border on a substrate wherein the cellular island has a diameter of about 500 µm and center-to-center spacing of about 1200 µm and the human hepatocytes maintain viability and liver-specific functions for at least 3 weeks of culture duration. 
The references teach micropatterned cellular island of 490 µm diameter having 1230 µm center-to center spacing to be the highly functioning co-culture island (see ‘073, 0140-0143, 0148-0152, 0157-0158), wherein the cells can include human, rat , pigs, mice. Further, the references teach that micropatterning can be used to control heterotypic cell-cell interactions, modulate cell functions to provide unprecedented levels of control over in vitro constructs (‘073, 0165). The 490 µm islands are taught to be the “highly functioning” islands. It is the Examiners position that the micropatterned high-functioning cellular islands comprising the art suggested human hepatocytes with fibroblasts together as claimed, would be expected to possess the inherent function of maintaining viability and liver-specific functions as claimed because the function of the claimed micropatterned cellular composition does not patentably distinguish the composition, per se, since such undisclosed function is inherent in the reference composition. In order to be limiting, the intended function must create a structural difference between the claimed composition and the composition of the prior art. In the instant case, the intended function fails to create a structural difference, thus, it is not limiting.  
Applicants arguments regarding human versus rat hepatocytes are not persuasive and the art teaches that rat or human hepatocytes can be used in the micropatterned co-culture cellular composition as claimed.  One would have a reasonable expectation of successfully obtaining the claimed cellular composition given the teachings of the prior art references of record, which teach using that human hepatocytes can be used in the claimed composition and in addition, regarding the limitations of claims 1 and 48, drawn to maintaining viability and liver specific function for at least 3 weeks of culture, the art strongly suggests that when human hepatocytes are co-cultured, liver specific functions are increased and prolonged for at least 3 weeks and suggesting even up to 10 weeks.  
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632